Citation Nr: 1530857	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-39 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating in excess of 30 percent prior to February 21, 2013, and in excess of 50 percent thereafter, for post-traumatic stress disorder (PTSD).


WITNESS AT HEARIN ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968, including service in the Republic of Vietnam.  His decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which continued a 30 percent disability rating for PTSD.

In May 2012, the Veteran appeared at a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the claims file.  

In January 2013, this matter was remanded for additional development.

In March 2013, the agency of original jurisdiction increased the rating for PTSD to 50 percent, effective February 21, 2013. 

In September 2014, the RO received a VA Form 21-22a, purporting to appoint an attorney as the Veteran's representative.  The appointment was not valid, because it was not signed by the attorney.  38 C.F.R. § 14.631(a) (2014).  The attorney subsequently made inquiries as to the status of the Veteran's appeal, asked for a copy of the claims file, and made argument on the Veteran's behalf, but the RO did not respond to these communications.  Disabled American Veterans has continued to represent the Veteran throughout the appeal, including at the Board.  That organization remains the Veteran's representative, because it was appointed in the most recent valid power of attorney completed by the Veteran.  38 C.F.R. § 14.631(e), (f) (2014).



FINDING OF FACT

For the appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas or work, school, family relations, judgment, thinking and mood; however, total occupational and social impairment was not demonstrated.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD for the appeal period have been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Duty to Assist.

In a March 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claim that, taken together, fully address the criteria for deciding the claims.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

Finally, the claim was remanded in January 2013 in order to obtain the Veteran's treatment records for PTSD since January 2010 and records of the Veteran's treatment from the Vet Center in Babylon, New York.  These records have since been associated with the claims file.  The Board also requested that the Veteran be afforded an additional VA examination.  This examination was provided in February 2013.  As such, the Board has found that there has been substantial compliance with the terms of the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2014) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  This lead to the remand for additional evidence, and the grant of an increased rating.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 



II.  Increased rating.

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is assigned a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is assigned a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is assigned a 100 percent rating.  38 C.F.R. § 4.130 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

A Veteran may only qualify for a given initial or increased rating based psychiatric disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and although a Veteran's symptomatology is the primary consideration in assessing disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the Veteran's level of impairment in "most areas" for the 70 percent rating. 38 C.F.R. § 4.130.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Veteran was afforded a VA examination dated in March 2009 in connection with his claim.  The Veteran was noted to work part-time at Lowe's.  He was also noted to have quit a part-time temporary job with the Post Office following a two week hospitalization for PTSD.  The examiner indicated that this was likely due to his PTSD.  The examiner also noted that the Veteran almost declined to teach a class to Habitat for Humanity volunteers because he did not want contact with other people.  He was living with his wife of 39 years.  The relationship was reported to be reasonably stable.  The Veteran indicated that this was because his wife found out what he had been going through at the Vet Center.  The Veteran's son was also noted to have PTSD from his military service and the Veteran was able to discuss some aspects of their experiences with his son.  The Veteran reported suicidal ideation and planning, with plans around the time that his son was also contemplating suicide.  

The examiner stated that this was likely due to combat memories triggered by his son's struggle with PTSD.  The Veteran also reported hypervigilance, irritability, sleep disturbance, nightmares, intrusive memories of combat, and lack of interest in significant activities.  The examiner noted that the Veteran had a long history of avoiding crowds and public places, social withdrawal, fears of being followed, and physical confrontation.  He did not have any hobbies or belong to any organization.  The examiner reported that the Veteran had an emotionally distant relationship with his wife and refused to take supervisory positions that my relieve some of his financial problems.  The examiner indicated that these issues were likely due to his PTSD. Upon examination, the Veteran was casually and appropriately dressed and groomed, alert, oriented three times, and made adequate eye contact.  His hygiene was unremarkable and his behavior was appropriate, with neutral affect and congruent mood.  

He did not report current homicidal or suicidal intent or plans, but indicated that he had been ready to act on suicidal plans in October 2008.  His speech and thought process was unimpaired and his thinking was linear and without signs of formal thought disorder.  He denied hallucinations and delusions.  Long and short term recall was grossly intact and attention and concentrations were adequate.  The Veteran did not report panic attacks, obsessions, or phobias.  The examiner indicated that the Veteran's symptoms were moderate to severe, recurring daily without remission.  He indicated that the Veteran reported frequent job changes, refusal of higher paying positions, periods of unemployment, all because of PTSD related irritability, depression, lack of interest, and re-experiencing symptoms.  The diagnosis was PTSD with a GAF score of 50.  He had had GAF scores of 38 to 53 in the past year.  

The Veteran was re-examined by VA in February 2013.  The examiner noted similar symptoms to those set out in the March 2009 report.  The Veteran was diagnosed as having PTSD and depressive disorder, which, the examiner indicated were intertwined with the PTSD symptoms.  The GAF score was 50.  The examiner indicated that the symptoms were consistent with occupational and social impairment with reduced reliability and productivity.  He lived with his wife like roommates.  His son, also diagnosed with PTSD, lived with them and was a source of anxiety for the Veteran.  The Veteran indicated that he no longer drove; saying he often feels anxious or threatened on the road and tried to avoid his grandchildren.  He would often lose his temper over minor matters and described at least one physical confrontation with a stranger.  

The Veteran reported working full time as a clerk for the IRS, but had tried to resign in anger when his methods were questioned.  His resignation was not accepted and the Veteran reported that he thought he could continue to work as long as he could work alone and take breaks.  His symptoms included recurring distressing recollections, avoidance and detachment, sleep disturbance, irritability hypervigilance, depressed mood, anxiety, suspiciousness, panic attacks weekly or less, and disturbances in motivation and relationships.  

The Veteran was afforded a hearing in May 2012 in which he reported that he often did not go into public places for fear of safety and panic of being in crowded places.  The Veteran even reported that he was in panic mode during the hearing.  He described his occupational and social impairment and reported that he had more unemployment years than years in which he worked, which he stated was associated with the over 45 years of dealing with his PTSD. The Veteran reported that he could not be put into any position of leadership and was only capable of low end menial jobs.  The Veteran indicated that he had continuing issues with depression and that his relationships with others were non-existent or distant. He stated that he doesn't know how his wife stayed with him this long.  He also explained that he was afraid that, if something sets him off in public, he will not be able to control his anger. The Veteran indicated that there has been suicidal ideation and he still fights with suicidal ideations.  He felt as though he doesn't have a life of any kind and he walks around with an "I don't care" attitude. The Veteran felt as though he would rather accidentally die than by his own hand because it would be easier on the people around him. 

In April 2013, the Veteran submitted a written statement noting his suicidal ideation which ultimately led to his being committed into a prior inpatient mental hospital.  The Veteran reported near continuous panic or depression and the effect on his daily life, his impaired impulse control with violence, his neglect of personal hygiene and how his spouse has to lay out his clothes or else he would not dress in clean clothes. 

The Board notes that the Veteran's outpatient treatment records were also examined.  The symptoms set forth in these records are similar to, but not more severe that those indicated in the Veteran's VA examination reports.  All told, the Veteran's symptoms have been remarkably consistent over the appeal period with GAF scores ranging from 38 to the low 50s, indicating consistently moderate to severe symptoms that more reasonably resemble a 70 percent evaluation for the appeal period.   

The GAF scores have generally been indicative of serious social and occupational impairment.  The Veteran has deficiencies in the areas work, family relations, and mood.  Based on the foregoing, the Board finds that a rating of 70 percent for the entire appeal period is warranted for PTSD.  

His symptoms for this period, however, have not risen to the level of total occupational and social impairment so as to warrant a 100 percent evaluation.  In this regard, the Veteran has remained employed at least part-time in one capacity or another during the appeal period and he has maintained his marriage with his wife and a relationship with his son.  The Veteran also did not endorse symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Vazquez-Claudio v. Shinseki, 713, F.3d 112 (Fed. Cir. 2013) (although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria); see also Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).

In assigning the Veteran's ratings the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  38 U.S.C.A. § 5107(b).  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The manifestations of the disability from PTSD are fully contemplated by the rating criteria.  The rating criteria are intended to encompass all manifestations of the disabilities that result in a given level of social and occupational impairment.  Thus, the threshold test is not met for referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Given the reports of continuous employment without any allegation that the employment is marginal, there has been no evidence of unemployability, such as to give rise to consideration of entitlement to a total rating for compensation based on individual unemployability.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (holding that the issue of TDIU is not raised unless there is evidence of unemployability); cf. Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009) (holding that TDIU is a potential element of all increased rating claims).



ORDER

 Entitlement to a 70 percent disability rating for PTSD is granted.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


